Citation Nr: 9909444	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  96-20 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia




THE ISSUE

Basic eligibility for nonservice-connected pension benefits.




ATTORNEY FOR THE BOARD


Stanley Grabia, Associate Counsel







INTRODUCTION

The appellant's period of service was from January 1969 to 
August 1970, of which he was credited with 16 days of active 
duty.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied basic eligibility to a 
nonservice-connected pension because the appellant did not 
have a qualifying period of service.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.

2.  The appellant's period of service was from January 1969 
to August 1970.  This period of service was manifested by 
persistent periods of absence without leave (AWOL) totaling 
561 days.  His actual active service, that is creditable for 
VA purposes, was 16 days.

3. The appellant did not served on active duty for at least 
90 days during a period of war, nor was he discharged from 
service during a period of war because of a service-connected 
disability.


CONCLUSION OF LAW

The appellant's claim of entitlement to a permanent and total 
disability evaluation for pension purposes is legally 
insufficient as he does not meet the basic eligibility 
requirements. 38 U.S.C.A. §§ 101(11), 101(24), 101(29), 1501, 
1521, 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.1, 
3.2, 3.3(a)(2), 3.3(a)(3), 3.6, 3.7, 3.314 (1997); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To be eligible for nonservice-connected pension benefits, a 
veteran must have served in the active military, naval or air 
service for a period of 90 days or more during a period of 
war, or must have served for a period of 90 days or more 
which either began or ended during a period of war, or must 
have been discharged or released from service because of a 
service-connected disability during a period of war. 38 
U.S.C.A. §§ 1501, 1521(j) (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.2, 3.3(a), 3.6. Thus, the threshold question before the 
Board is whether this appellant has served for the qualifying 
90 day period during a period of war such to qualify him for 
entitlement to nonservice-connected pension.

The record contains the appellant's Report of Separation from 
Active Duty (DD 214), which notes that the character of the 
appellant's service was other than honorable.  He did not 
serve at least 90 days during a period of war. To the 
contrary, his service records indicate he was AWOL for 561 
days, from; February 2, 1969 through February 5, 1969; 
February 10, 1969 through April 20, 1969; April 25 1969 
through August 14, 1969; and August 17 1969 through August 
26, 1970. During his period of service he lost 561 days due 
to being AWOL, and served no more than 16 qualifying days of 
service.  He is not service-connected for any disability and 
the record does not suggest that he was discharged from 
service for a service-connected disability during a period of 
war. 

The appellant has contended that the aforementioned discharge 
paper notes "Benefits of Honorable Discharge," and that 
this suggests he is entitled to or eligible for the benefits 
he seeks.  It is noted that this phrase is listed on that 
part of the form concerning "education and training 
completed."  The "Code of Conduct," and "Military 
Justice" are other topics included under this heading.  This 
suggests that the appellant undertook training in the 
"benefits of an honorable discharge" not that the service 
department by the entry was suggesting that he qualified for 
the "benefits of an honorable discharge."  In any event, as 
noted, he does not have qualifying service as required under 
the law.

The United States Court of Veterans Appeals (Court) (now the 
United States Court of Appeals for Veterans Claims) has noted 
that, where the law and not the evidence is dispositive of a 
claim, a claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). Accordingly, as the claimant lacks qualifying 
service, entitlement to nonservice connected pension benefits 
is denied.


ORDER

Basic eligibility not having been established as a matter of 
law, eligibility for a permanent and total disability 
evaluation for pension purposes is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 
- 4 -


- 3 -


